Title: From George Washington to John Haring, 11 August 1780
From: Washington, George
To: Haring, John


					
						Sir
						Head Quarters Orange Town 11th Augt 1780
					
					I am pained at the contents of your letter of this date. It has always been my endeavour as much as in my power to prevent the troops from committing depradations of any kind whatso[e]ver on the inhabitants. That there should be cause of complaint from the well-affected is an additional aggravation. You may be assured, that the most pointed orders have been issued to the army on this subject since we came on this ground, and the strongest recommendations used to the officers that they may be carried into execution. I flatter myself that these will have the good effect, which you desire, and which it is intended they should produce. I am Sir &c.
					
						G.W.
					
				